Per Curiam.
An examination of the record discloses that valid gifts of the personal property involved were made by the decedent to the appellant. There is no support in the record for the finding of the existence of a fiduciary relationship between the appellant and the decedent. There is nothing to show that the appellant exercised undue influence over the deceased who was a man, according to testimony, of strong will. His mental faculties were not impaired in any way at the time he made the gifts.
*785The order and decree appealed from should therefore be reversed, with costs, and the petition dismissed, with costs, and the matter remitted to the Surrogate of the County of New York for further action in accordance with this opinion.
Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ., concur.
Order and decree unanimously reversed, with costs to the appellant, and the petition dismissed, with costs. Settle order on notice.